MEMORANDUM**
Larry Weathers appeals pro se the Bankruptcy Appellate Panel’s (“BAP”) dis*580missal of his appeal of the bankruptcy-court’s judgment dismissing his bankruptcy filing and barring refiling for 180 days. We dismiss this appeal as moot because Weathers failed to obtain a stay pending appeal and his property was sold to a third party, thereby precluding meaningful relief. See Baker & Drake, Inc. v. Pub. Serv. Comm’n of Nevada (In re Baker & Drake, Inc.), 35 F.3d 1348, 1351 (9th Cir. 1994).
Washington Mutual’s motion to file a late brief is granted. The answering brief, received on July 11, 2002, is ordered filed.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.